Exhibit 10.2
 
Labor Contract


Party A：Sichuan Xintai Pharmaceutical Co., Ltd
Legal Representative：Xiaodong Zhu
Company Address：    Room 10, 9 Floor, Building 5, 9 Gaoshengqiao Road (Dayi
Louver Plaza), Wuhou District, Chengdu City, Sichuan Prov, 610041, P.R.China


Party B： Xiaodong Zhu     
Sex：                               Male   
Birth of Date：              12/19/1975
ID No.：                
230107197512191811                                                                　　　　　　　　　　　
Education：                   Bachelor
Physical Address：      3-2-1702Yun Ding Jia Yuan·You Yi Cun ,Yu Yuan Tan ,
Haidian District
Post code：                   100089


In accordance with relevant provisions of the “The People’s Republic of China
Labor Law,” “The People’s Republic of China Labor Contract Law,” both Party A
and Party B have reached an agreement through friendly consultation to conclude
this contract.


1. Term of the Labor Contract


The labor contract is a fixed term labor contract, which is effective from
September 11, 2010 to September 11, 2013.


2. Content of Work


Party B agrees to serve as Chief Executive Officer in accordance with the
working requirements of Party A.


3. Labor Remuneration


The amount of basic salary of Party B is RMB 50,000.  The month salary of Party
B is income before tax. The amount of personal income tax is paid as prescribed
by the State and monthly withheld by the company.
 

Party A       Party B   Legal Representative                  
/s/ Xiaodong Zhu
   
/s/ Xiadong Zhu
 
 
   
 
 
Date :
   
Date :
 




